Citation Nr: 1741792	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 1948 rating decision that confirmed and continued a 10 percent rating for a scar of the left leg and knee.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Veterans Advocate Group, LLC


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  He died in March 2016 and the appellant is claiming benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In an April 2015 decision, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court vacated the April 2015 Board decision, and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand.  

In December 2015, the Board again denied the appeal.  The Veteran again appealed the decision to the Court.  In a June 2017 Memorandum Decision, the Court affirmed the Board's decision that found no CUE in the February 1946, August 1946 and February 1947 rating decisions.  However, the Court reversed the portion of the Board decision that found no CUE in the May 1948 rating decision and  remanded the case to the Board for further proceedings consistent with its decision.

In April 2016, the appellant submitted a request to be substituted as the appellant in this claim.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in June 2016, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  


FINDING OF FACT

In the June 2017 Memorandum Decision, the Court determined that a 30 percent disability rating was warranted for residuals of left leg and knee shell fragment wounds, effective May 6, 1948.  


CONCLUSION OF LAW

Effective May 6, 1948, the criteria for a 30 percent disability rating for residuals of left leg and knee shell fragment wounds have been met.  38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. § 3.105 (a) (2016); 1945 Schedule for Rating Disabilities of the musculoskeletal system.
  

REASONS AND BASES FOR FINDING AND CONCLUSION

In the June 2017 Memorandum Decision, the Court reversed the Board's December 2015 decision denying the matter of whether there was CUE in the May 1948 rating decision that confirmed and continued a 10 percent rating for a scar of the left leg and knee.  In its decision, the Court directed the Board to award a 30 percent rating for residuals of left leg and knee shell fragment wounds, effective May 6, 1948, the date that the Board found that the Veteran's claim file contained his complete service treatment records.  Accordingly, the Board will award a 30 percent disability rating for residuals of left leg and knee shell fragment wounds, effective May 6, 1948.



ORDER

Entitlement to a 30 percent disability rating for residuals of left leg and knee shell fragment wounds, effective May 6, 1948, is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


